Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.         The drawings filed on July 9, 2020 are accepted by the Examiner.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	The Specification has been amended as follows:
now U.S. Patent No. 10,877991, has been inserted after “No. 15/779,044 filed May 24,2018,”.

Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.15/779044, now Patent No. 10,877,991, filed on May 24, 2018.

Allowable Subject Matter
6.         Claims 1-9 are allowed.  

REASONS FOR ALLOWANCE
7.         The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Eksombatchai et al., (Patent No. 10,671,672), teaches recommendations by traversing a node graph. A cluster of nodes in a node graph may be determined for a target node in the node graph based at least in part on a proximity of the nodes in the cluster to the target node in the node graph.
     Next, the prior art of record, Kim et al. (“Efficient Distributed Simulation of Hierarchical DEVS Models: Transforming Model Structure into a Non-Hierarchical One,” IEEE, 2000, pages 227 - 233), teaches discrete event systems specification formalism that specifies a discrete event system in a hierarchical, modular form.  A distribution of a simulation methodology for models specified by the DEVS formalism.  The methodology transforms a hierarchical DEVS model into a non-hierarchical one.  This transformation can eliminate the overheads incurred during conventional hierarchical simulation and make ease the synchronization of distributed simulation.
     Finally, the prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “receiving information regarding missing or changed data items from other nodes in the cluster; determining that said node is not synchronized with the other nodes in the cluster; and synchronizing the node with other nodes in the cluster, wherein the information regarding missing or changed data items is used to maintain a simulated synchronized state in the node during the synchronization process” as recited in independent claim 1.
     The remaining claims are dependent claims, thus these claims are patently distinct over the art of record for at least the above reasons.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Thoppai et al., (Publication No. 2014/0122718) teaches lock state synchronization for non-disruptive persistent operation; and 
b.  Friedlander et al. (Publication No. 2014/0098101) teaches node cluster relationships in a graph database.
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        June 17, 2022